     Case 3:20-cr-03125-JLS Document 39 Filed 03/10/21 PageID.92 Page 1 of 1




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 6
                           (HONORABLE JANIS L. SAMMARTINO)
 7

 8     UNITED STATES OF AMERICA,       )               Case No. 20CR3125-JLS
                                       )
 9              Plaintiff,             )
                                       )
       v.                              )               ORDER CONTINUING MOTION
10                                     )               HEARING/TRIAL SETTING
       ROBERTO ARMENTA-PALAZUELOS (1) )
11                                     )
       and                             )
12                                     )
       ALFREDO ARMENTA-PALAZUELOS (2), )
13                                     )
                                       )
                Defendants.            )
14

15
             Pursuant to joint motion, IT IS HEREBY ORDERED that the motion
16     hearing/trial setting in this matter is continued from March 12, 2021 to April 30, 2021
17     at 1:30 p.m. Defendants shall file acknowledgements of the new hearing date by April
18     2, 2021.
19           The Court finds the delay attributable to this continuance to be excludable

20
       pursuant to 18 U.S.C. § 3161(h)(1)(D) and in the interest of justice for the reasons set
       forth in the Order of the Chief Judge No. 18 and subsequent related orders.
21
               SO ORDERED.
22
       Dated: March 10, 2021
